Citation Nr: 1741214	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Propriety of the reduction of the disability rating assigned for Hepatitis C from 
100 percent disabling to 40 percent disabling, effective September 1, 2013.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which reduced the disability rating for Hepatitis C from 100 percent to 40 percent, effective September 1, 2013. 


FINDINGS OF FACT

1.  In a June 2013 rating decision, the RO reduced the rating for the Veteran's service connected Hepatitis C from 100 to 40 percent disabling, effective September 1, 2013.  The 100 percent rating had been in effect for more than five years.  

2.  The December 2012 and January 2013 VA examination reports on which the reduction was based did not reflect a material improvement in the Veteran's Hepatitis C or that it was reasonably certain that any improvement would be maintained under the ordinary conditions of life.  


CONCLUSION OF LAW

The reduction in the rating assigned for Hepatitis C, from 100 to 40 percent, effective September 1, 2013, was not proper; restoration of the 100 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  
Below, the Board restores the 100 percent disability rating for Hepatitis C, effective September 1, 2013, which constitutes a complete grant.  As such, any defect with regard to the VA's duty to notify and assist the Veteran with the development of his claim of improper reduction of the disability rating for Hepatitis C is harmless error.  Notwithstanding, the RO followed proper procedure for effecting a rating reduction pursuant to 38 C.F.R. § 3.105(e), (i).  In this regard, the RO notified the Veteran of the proposed reduction in a March 2013 rating decision at his latest address of record.  He was furnished detailed reasons and given 60 days from the date of the notice to submit additional evidence showing that the compensation payments should be continued at their present level.  

As such, the Board will proceed to the merits of this claim.  

Legal Criteria

The RO assigned a 100 percent disability rating for Hepatitis C in an August 2003 rating decision, effective September 13, 2002.  The RO effectuated a reduction to 40 percent, effective September 1, 2013, in a June 2013 rating decision.  Accordingly, the 100 percent disability rating was in effect for over five years and the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, apply to the present case.  

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In any rating reduction case, particularly those, such as this one, where the rating has been in effect for more than five years, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  38 C.F.R. § 3.344(a).  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also that any improvement in a disability reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Id.; Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  Likewise, in such cases, provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).  

In short, in any rating-reduction case, VA must determine (1) whether the evidence reflects an actual change in the disability based upon review of the entire recorded history of the condition; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Murphy v. Shinseki, 26 Vet. App. 510, 516-17 (2014) (citing Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13).

The determination in a reduction rating case must include the proper application as to the standard of proof.  In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 
5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

Turning to the relevant evidence of record, the Veteran was diagnosed with Hepatitis C in 1990.  Throughout the years, he has been evaluated every 6 months and has good days and bad days.  

The RO assigned a 100 disability rating in an August 2003 rating decision, which was based on the results of a May 2003 VA examination.  During the August 2003 examination, the Veteran stated for the prior year, he had begun to feel really run down.  A second liver biopsy performed on August 6, 2002, revealed cirrhosis, grade 2, stage 4.  His hepatitis C was genotype 1b and he had begun a 48 week course of combination therapy with pegylated interferon and ribavirin.  He was experiencing side effects from the medications, including fatigue, tiredness of the legs, constipation, itching of the skin, low energy level, generalized achiness, and nausea.  His blood work in February 2003 indicated a good response to the treatment but it was not known if the response would be sustained at that time.  
The Veteran was afforded a subsequent VA examination in June 2004, at which time the examiner indicated that the pegylated interferon treatment was not successful.  

The March 2013 proposal to reduce the Veteran's rating was based on examinations performed in December 2012 and January 2013.  During the December 2012 examination, the examiner found that the Veteran had intermittent lethargy, easy fatigue, malaise, right upper quadrant pain, and hepatomegaly due to his chronic or infectious liver disease.  He had cirrhosis of the liver with associated intermittent weakness, abdominal pain, and malaise, along with portal hypertension.  
A computerized tomography (CT) scan performed on October 2012 confirmed cirrhosis and portal hypertension.  The examiner concluded that the noted symptoms were at least as likely as not due to his Hepatitis C, secondary cirrhosis, and portal hypertension.  The examiner further opined that his Hepatitis C bordered on incapacitating 50 percent of the time due to malaise, fatigue, and poor concentration.  

During the January 2013 examination, the examiner clarified that the Veteran did do well with Hepatitis C treatment in 2003 but had a chronic relapse.  The examiner indicated that once someone has Hepatitis C, they are always at risk for flares and recurrence from the initial infection.  At that time, the Veteran was performing desk work for his brother for approximately 20 hours a week but could not tolerate any work beyond that due to fatigue and malaise.  The examiner concluded that the Veteran has chronic fatigue, weakness, low stamina, malaise, and sporadic right upper quadrant pain and spasms, which are consistent with his chronic Hepatitis C.  The examiner concluded that his symptoms leading to functional limitations are at least as likely as not due to Hepatitis C with no other underlying etiology.  

The Veteran submitted statements by his VA physician dated in May 2013 and May 2014, which indicated that he had advanced liver disease due to his Hepatitis C with biopsy proven cirrhosis, which had not improved in the past 10 years.  Hepatitis C antiviral therapy, including pegylated interferon and ribavirin, was started again in May 2014.  The physician concluded that his Hepatitis C infection continued to affect his daily and long term health.  

The Veteran was afforded a VA examination in August 2013, at which time the Veteran had constant nausea, gagging, right upper quadrant pain, malaise, fatigue, and diaphoresis.  It was noted that it was unclear whether the Veteran was a partial responder or relapser after he relapsed post antiviral suppression treatment performed in 2014.  The Veteran had near constant and debilitating exacerbations of his Hepatitis C symptoms 3-4 times per year, for up to 6 weeks at a time.  The examiner concluded that it was evident from a review of the labs that his Hepatitis C was progressing and not improving.  

The Veteran underwent a subsequent VA examination in September 2014, at which time the examiner concluded that his persistent fatigue, nausea, and 11 pound weight loss was more likely than not due to his Hepatitis C and correlating treatment than related to any treatment for cirrhosis.  During his most recent antiviral therapy, he lost approximately 24 pounds.  

During a follow up VA examination in March 2016, the medical history indicated that the Veteran relapsed three months after completing his antiviral treatment in 2014 and he was a suspected partial responder.  During the past 12 months, headaches, increased fatigue, intermittent nausea, and intermittent daily loose stool were documented.  The Veteran experienced daily fatigue and malaise, along with portal hypertension and mild splenomegaly, due to his chronic liver disease.  

When comparing the findings of the December 2012 and January 2013 examinations, which prompted the reduction, to the prior VA examinations and treatment records, the Board finds that the rating reduction was improper.  Notably, it has apparent that the Veteran has not been responsive to Hepatitis C therapy and has continued to experience fatigue and malaise, which increases when he undergoes antiviral treatment.  In the January 2013 examination, it was noted that the Veteran had a chronic relapse after Hepatitis C treatment and once someone has Hepatitis C they are always at the risk of flares and recurrence.  

As noted above, VA must establish, by a preponderance of evidence, that the reduction was warranted in accordance with § 3.344.  Brown, 5 Vet. App. at 421.  The Board finds that this burden has not been carried by the VA because the finding from the December 2012 and January 2013 examination reports do not show that the Veteran's Hepatitis C underwent a sustained improvement under ordinary conditions of the Veteran's life.  In addition, the August 2013 examiner confirmed that the Veteran's Hepatitis C was progressing and not improving.  As such, the Board finds that the propriety of the reduction from 100 to 40 percent was not in full accordance with 38 C.F.R. § 3.44(b).  As a result of this finding, a restoration of 100 percent rating for Hepatitis C is warranted.  See 38 C.F.R. § 3.344(b) (stating that the prior rating will be continued "[i]f doubt remains.").  


ORDER

The reduction to 40 percent being improper, restoration of a 100 percent rating for service connected Hepatitis C is granted, effective September 1, 2013.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


